DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 7 is objected to because of the following informalities:
In lines 3-5, claim 7 recites “microns … micrometer … micrometers”. Appropriate correction is required. For example, “microns … micrometer … micrometers” can be “micrometers … micrometer … micrometers”.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10-11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 106526942A; US 2020/0142247 as the equivalent translation document, hereinafter “Zhao”) in view of Satake et al. (US 6493052, hereinafter “Satake”).
Regarding claim 1, Zhao discloses a display panel (Figures 3a, 6, 7a and 8; see Paragraphs [0026], [0032]-[0034] and [0036] identifying the embodiment shown in Figures 3a, 6, 7a and 8) comprising:
a first substrate (32);
a second substrate (31) disposed opposite to the first substrate, and a liquid crystal layer (33) between the first substrate and the second substrate;
a plurality of first electrodes (361) disposed on a side, close to the second substrate, of the first substrate and spaced apart at intervals (see Figure 3a);
a second electrode (362) disposed between the first substrate and the second substrate;
a light shielding portion (341) disposed on the side, close to the liquid crystal layer, of the second substrate; and
a voltage applied between the first electrode and the second electrode so that the liquid crystal layer is in a first state or a second state (see Figures 6a-6b and Paragraphs [0045] and [0063] teaching a dark state and a bright state, when an electric field is not applied and applied, respectively),
wherein, in the first state, the liquid crystal layer is able to converge a light incident from a side, close to the first substrate, of the liquid crystal layer to the light shielding portion (Figure 6a; Paragraph [0045]),
wherein, in the second state, the liquid crystal layer is able to diffuse the light to a portion between the light shielding portions to exit from the second substrate (Figure 6b; Paragraph [0045]).
Zhao does not disclose 
a first dielectric layer for planarizing the plurality of first electrodes;
a second dielectric layer disposed on a side, close to the liquid crystal layer, of the first dielectric layer; and
a control circuit configured to apply the voltage,
wherein, a refractive index of the second dielectric layer is greater than refractive indexes of the first electrode and the first dielectric layer. 
However, Satake teaches disposing a first dielectric layer for planarizing a plurality of electrodes (Figure 1 and Column 4 lines 22-23 “After the pixel electrode 104 is formed, a first dielectric film 105 is formed”);
a second dielectric layer disposed on a side, close to the liquid crystal layer, of the first dielectric layer (Column 4 lines 27-28 “On the first dielectric film 105 a second dielectric film 106 is formed” and [Claim 1] “a liquid crystal layer placed on said pixel electrodes”); and
a control circuit configured to apply the voltage (17 in Figure 11; Column 5 line 63-64 “the voltage applied to the liquid crystal”, Column 13 lines 26-30 “the signal processing circuit 17 ... to perform signal processing by an IC chip provided on the glass substrate”), and
wherein, a refractive index of a second dielectric layer is greater than refractive indexes of the first electrode and the first dielectric layer (Column 4 lines 28-30 “The second dielectric film 106 … with a somewhat high refractive index of 1.8-2.5”, Column 4 lines 17-25 “pixel electrode 104 … silver … The first dielectric film 105 … with a somewhat low refractive index of approximately 1.2-1.6”; examiner considers the refractive index of silver is about 0.135 at 632.8 nm).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display panel as disclosed by Zhao with the teachings of Satake, to have a first dielectric layer for planarizing the plurality of first electrodes; a second dielectric layer disposed on a side, close to the liquid crystal layer, of the first dielectric layer; and a control circuit configured to apply the voltage, wherein, a refractive index of the second dielectric layer is greater than refractive indexes of the first electrode and the first dielectric layer, for the purpose of providing a dielectric multi-layered film to secure an equivalent reflectivity for any color including red, green and blue so that bright display become possible, while providing a signal to drive a liquid crystal cell (Satake: Column 5 lines 36-38, Column 16 lines 22-24, Column 3 line 10).

Regarding claim 2, Zhao as modified by Satake discloses the limitations of claim 1 above.
Zhao does not disclose a surface of the first dielectric layer close to the liquid crystal layer is flush with a surface of the first electrode close to the liquid crystal layer.
However, Satake teaches a surface of the first dielectric layer close to the liquid crystal layer is flush with a surface of the first electrode close to the liquid crystal layer (Figure 1, a surface of 105 being flush with a surface of 104).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display panel as disclosed by Zhao with the teachings of Satake, to have a surface of the first dielectric layer close to the liquid crystal layer is flush with a surface of the first electrode close to the liquid crystal layer, for the purpose of providing a dielectric multi-layered film to secure an equivalent reflectivity for any color including red, green and blue so that bright display become possible (Satake: Column 5 lines 36-38, Column 16 lines 22-24).

Regarding claim 4, Zhao as modified by Satake discloses the limitations of claim 1 above.
Zhao does not disclose that a surface of the first dielectric layer close to the liquid crystal layer covers a surface of the first electrode close to the liquid crystal layer.
However, Satake teaches that a surface of the first dielectric layer close to the liquid crystal layer covers a surface of the first electrode close to the liquid crystal layer (Figure 1).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display panel as disclosed by Zhao with the teachings of Satake, wherein a surface of the first dielectric layer close to the liquid crystal layer covers a surface of the first electrode close to the liquid crystal layer, for the purpose of providing a dielectric multi-layered film to secure an equivalent reflectivity for any color including red, green and blue so that bright display become possible, while providing a signal to drive a liquid crystal cell via electrodes (Satake: Column 5 lines 36-38, Column 16 lines 22-24, Column 3 line 10).

Regarding claim 5, Zhao as modified by Satake discloses the limitations of claim 4 above.
Zhao does not disclose a refractive index of the first dielectric layer is greater than or equal to a refractive index of the first electrode.
However, Satake teaches that a refractive index of the first dielectric layer is greater than or equal to a refractive index of the first electrode (Column 4 lines 17-25 “pixel electrode 104 … silver … The first dielectric film 105 … refractive index of approximately 1.2-1.6”; examiner considers that the refractive index of silver is about 0.135 at 632.8 nm).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display panel as disclosed by Zhao with the teachings of Satake, wherein a refractive index of the first dielectric layer is greater than or equal to a refractive index of the first electrode, for the purpose of providing a dielectric multi-layered film to secure an equivalent reflectivity for any color including red, green and blue so that bright display become possible, while providing a signal to drive a liquid crystal cell via electrodes (Satake: Column 5 lines 36-38, Column 16 lines 22-24, Column 3 line 10).

Regarding claim 10, Zhao as modified by Satake discloses the limitations of claim 1 above, and Zhao further discloses wherein the plurality of first electrodes are strip-shaped electrodes or dot-shaped electrodes, and wherein the second electrode is a planar electrode (Paragraph [0048] “362 is a continuous planar electrode … 361 is a strip electrode”).

Regarding claim 11, Zhao as modified by Satake discloses the limitations of claim 1 above, and Zhao further discloses a first alignment layer between the liquid crystal layer and the first substrate and in contact with the liquid crystal layer; and
a second alignment layer between the liquid crystal layer and the second substrate and in contact with the liquid crystal layer (see Paragraphs [0017] “alignment layers located at two sides of the liquid crystal layer” and [0058] “The alignment layer is in contact with the liquid crystal layer 33. An upper alignment layer and a lower alignment layer”).

Regarding claim 13, Zhao as modified by Satake discloses the limitations of claim 1 above, and Zhao further discloses a display apparatus (Figure 8) comprising:
the display panel according to claim 1; and
a backlight module (40; Paragraph [0062]) located on a side, away from a second substrate, of a first substrate of the display panel (Figure 8).

Regarding claim 20, Zhao as modified by Satake discloses the limitations of claim 2 above, and Zhao further discloses a display apparatus (Figure 8) comprising:
the display panel according to claim 2; and 
a backlight module (40; Paragraph [0062]) located on a side, away from a second substrate, of a first substrate of the display panel (Figure 8).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Satake, and in further view of Fukushige et al. (US 2007/0212498, hereinafter “Fukushige”).
Regarding claim 9, Zhao as modified by Satake discloses the limitations of claim 1 above.
Zhao does not disclose a light leakage rate of the display panel is less than or equal to 0.0051%.
However, Fukushige teaches that a light leakage rate during black display from a front of a liquid crystal display apparatus can be preferably 0.1% or less (Paragraph [0485]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display panel as disclosed by Zhao with the teachings of Fukushige, wherein a light leakage rate of the display panel is less than or equal to 0.0051%, for the purpose of obtaining sufficient antireflection performance for a display apparatus by using an antireflection film (Fukushige: Paragraph [0008]).

Claims 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Satake, and in further view of Tan et al. (CN 107238974A; US 2021/0325729 as the equivalent translation document, hereinafter “Tan”).
Regarding claim 14, Zhao as modified by Satake discloses the limitations of claim 13 above, and Zhao further discloses the backlight module comprising: a light guide plate (plate comprising 41) having a light-emitting surface (top surface of 41; see Paragraph [0062] teaching 40 providing light for the display panel), a bottom surface (bottom surface of 41) opposite to the light-emitting surface, and an end face (end surface between the top and bottom surfaces of 41) between the light-emitting surface and the bottom surface.
Zhao does not disclose a light source located on a side of the end face of the light guide plate, and a light extraction member located on a side of the light-emitting surface of the light guide plate.
However, Tan teaches a backlight module (Figure 1) comprising: a light guide plate (1) and a light source (2) located on a side of the end face of the light guide plate (Paragraph [0026]), and a light extraction member (3) located on a side of the light-emitting surface of the light guide plate (Paragraph [0033]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the backlight module as disclosed by Zhao with the teachings of Tan, to have a light source located on a side of the end face of the light guide plate, and a light extraction member located on a side of the light-emitting surface of the light guide plate, for the purpose of providing light for the light guide plate, while the light guiding plate can be output from the light extraction member in a collimating way after being diffracted or reflected by the multi-step grating (Tan: Paragraphs [0026], [0032]).

Regarding claim 15, Zhao as modified by Satake and Tan discloses the limitations of claim 14 above, and Zhao further discloses a light shielding portion located (341) on a side, close to the liquid crystal layer, of the second substrate of the display panel, wherein projections of the light extraction member and the light shielding portion on the first substrate at least partially overlap (Figure 3a and Paragraph [0043] “The part of the second black matrix layer 35 corresponding to the light shielding portion 341”).

Regarding claim 17, Zhao as modified by Satake and Tan discloses the limitations of claim 14 above.
Zhao does not disclose that the light extraction member comprises any one of an inclined grating, a holographic Bragg grating, and a step grating.
However, Tan teaches providing a light extraction member (3) which comprises a step grating (Paragraph [0033] “the plurality of collimating parts 3 include a plurality of aperture gratings or a plurality of multi-step gratings”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the backlight module as disclosed by Zhao with the teachings of Tan, wherein the light extraction member comprises any one of an inclined grating, a holographic Bragg grating, and a step grating, so that the light entering the light guiding plate can be output from the multi-step grating in a collimating way after being diffracted or reflected by the multi-step grating (Tan: (Paragraph [0032]).

Regarding claim 18, Zhao as modified by Satake and Tan discloses the limitations of claim 14 above, and Zhao further discloses the second substrate further serves as the light guide plate (see Figure 3a and 6a-6b, where light emitted from the backlight is provided through 32).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Satake and Tan, and in further view of Son (US 2011/0149204).
Regarding claim 16, Zhao as modified by Satake and Tan discloses the limitations of claim 14 above.
Zhao does not disclose that the light source comprises a monochromatic LED light source, a monochromatic OLED light source, or a monochromatic laser light source.
Son teaches a backlight module (Figure 7) comprising: a light source (134) and the light source comprises a monochromatic LED light source (Paragraph [0050]).
Because Tan suggests the light emitted by the backlight module be monochromatic light (Paragraph [0059]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the backlight module as disclosed by Zhao with the teachings of Son, wherein light source comprises a monochromatic LED light source, a monochromatic OLED light source, or a monochromatic laser light source, for the purpose of implementing an excellent color reproduction rate, and reducing driving power (Son: Paragraph [0008]).

Allowable Subject Matter
Claims 3, 6-8, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, Zhao as modified by Satake discloses the limitations of claim 2 above, and Zhao further discloses wherein materials of the first electrode and the second electrode comprise transparent conductive materials (Paragraphs [0047] “The first electrodes 361 and the second electrode 362 are preferably transparent electrodes”, [0048] "a high level signal and a low level signal are applied to the first electrode 361 and the second electrode 362 respectively, an electric field is generated between the first electrode 361 and the second electrode 362”).
Satake discloses that a material of the second dielectric layer comprises silicon nitride (Column 4 lines 28-33 “106 uses a material … silicon nitride”), wherein a material of the first dielectric layer comprises resin (Column 4 lines 23-26 “105 uses a material … acrylic resin”).
However, Zhao and Satake fail to teach or disclose, in light of the specification, “a material of the second dielectric layer comprises silicon nitride, wherein a material of the first dielectric layer comprises resin, and wherein materials of the first electrode and the second electrode comprise transparent conductive materials”. For example, Satake teaches away from the claimed invention, because Satake teaches using a high reflective material for the electrode (Column 4 lines 18-21). Examiner further considered Kim et al. (US 2015/0022496, hereinafter “Kim”) and Nashiki et al. (US 2008/0020202, hereinafter “Nashiki”). However, the prior art of Zhao, Satake and Son, and Kim and Nashiki, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 3.
Dependent claim 12 is allowable by virtue of its dependence on claim 3.
Regarding claim 6, Zhao as modified by Satake discloses the limitations of claim 5 above, and Zhao further discloses wherein materials of the first electrode and the second electrode comprise transparent conductive materials (Paragraphs [0047]-[0048]).
Satake discloses a material of the second dielectric layer comprises silicon nitride (Column 4 lines 28-33 “106 uses a material … silicon nitride”), wherein a material of the first dielectric layer comprises resin (Column 4 lines 23-26 “105 uses a material … acrylic resin”).
However, Zhao and Satake fail to teach or disclose, in light of the specification, “a material of the second dielectric layer comprises silicon nitride, wherein a material of the first dielectric layer comprises resin, and wherein materials of the first electrode and the second electrode comprise transparent conductive materials”. For example, Satake teaches away from the claimed invention, because Satake teaches using a high reflective material for the electrode (Column 4 lines 18-21). Examiner further considered Kim and Nashiki. However, the prior art of Zhao, Satake and Son, and Kim and Nashiki, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 6.

Regarding claim 7, Zhao as modified by Satake discloses the limitations of claim 2 above, and Zhao further discloses wherein a distance between adjacent first electrodes is less than or equal to 50 microns (Paragraph [0061] “the interval between two adjacent first electrodes 361 is 3 μm”).
Satake discloses a thickness of the pixel electrode is greater than or equal to 200 angstroms (Column 12 lines 7-8 “the pixel electrode a material containing 1 wt % of titanium in an aluminum film. The film thickness was 200 nm”) and wherein a refractive index of the second dielectric layer is between 1.846 and 2.095 (Column 8 lines 35-36 “the refractive index (nH) of the high refractive film is 2.04”). 
However, Zhao and Satake fail to teach or disclose, in light of the specification, “a thickness of the first dielectric layer is between 1 micrometer and 1.5 micrometers, wherein a thickness of the second dielectric layer is greater than or equal to 1000 angstroms”. For example, Satake teaches the equation for the thickness of the dielectric multi-layered film (Column 8 lines 12-18 “a relationship satisfying λL=4nL dL, λH=4nH dH”), in which the thicknesses of the first dielectric layer and the second dielectric layer become a few hundred nanometers for 350 nm≦λL≦550 nm, 380 nm≦λH≦700 nm, and for nL = 1.2~1.6 and nH = 1.8~2.5. Examiner further considered Kim and Nashiki. However, the prior art of Zhao, Satake and Son, and Kim and Nashiki, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 7.

Regarding claim 8, Zhao as modified by Satake discloses the limitations of claim 4 above, and Zhao further discloses wherein a width of the first electrode is about 3 µm (Paragraph [0060] “the width of the first electrode 361 is 2 μm”) and wherein a distance between adjacent first electrodes is 3 µm (Paragraph [0061] “the interval between two adjacent first electrodes 361 is 3 μm”).
Satake discloses a thickness of the pixel electrode is 200 angstroms (Column 12 lines 7-8) and a refractive index of the second dielectric layer is between 1.8 and 2.5 (Column 4 lines 27-30).
However, Zhao and Satake fail to teach or disclose, in light of the specification, “a thickness of the first dielectric layer is 1.5 µm, wherein a thickness of the second dielectric layer is 1000 angstroms”. For example, Satake teaches the equation for the thickness of the dielectric multi-layered film (Column 8 lines 12-18 “a relationship satisfying λL=4nL dL, λH=4nH dH”), in which the thicknesses of the first dielectric layer and the second dielectric layer become a few hundred nanometers for 350 nm≦λL≦550 nm, 380 nm≦λH≦700 nm, and for nL = 1.2~1.6 and nH = 1.8~2.5. Examiner further considered Kim and Nashiki. However, the prior art of Zhao, Satake and Son, and Kim and Nashiki, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 8.

Regarding claim 19, Zhao as modified by Satake discloses the limitations of claim 5 above, and Zhao further discloses wherein a width of the first electrode is about 3 µm (Paragraph [0060] “the width of the first electrode 361 is 2 μm”) and wherein a distance between adjacent first electrodes is 3 µm (Paragraph [0061] “the interval between two adjacent first electrodes 361 is 3 μm”).
Satake discloses a thickness of the pixel electrode is 200 angstroms (Column 12 lines 7-8) and a refractive index of the second dielectric layer is between 1.8 and 2.5 (Column 4 lines 27-30).
However, Zhao and Satake fail to teach or disclose, in light of the specification, “a thickness of the first dielectric layer is 1.5 µm, wherein a thickness of the second dielectric layer is 1000 angstroms”. For example, Satake teaches the equation for the thickness of the dielectric multi-layered film (Column 8 lines 12-18 “a relationship satisfying λL=4nL dL, λH=4nH dH”), in which the thicknesses of the first dielectric layer and the second dielectric layer become a few hundred nanometers for 350 nm≦λL≦550 nm, 380 nm≦λH≦700 nm, and for nL = 1.2~1.6 and nH = 1.8~2.5. Examiner further considered Kim and Nashiki. However, the prior art of Zhao, Satake and Son, and Kim and Nashiki, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871